Citation Nr: 0532047	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  04-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chloracne, secondary to 
Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1963 to February 
1967.  He had service in Vietnam from December 1965 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for chloracne secondary to Agent Orange exposure in service. 

In July 2005 a hearing was held before the undersigned at the 
RO in Huntington.  A transcript of that hearing is in the 
claims file.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had service in Vietnam.

3.  The veteran has a diagnosis of chloracne related to Agent 
Orange exposure in service.


CONCLUSION OF LAW

Chloracne was incurred secondary to exposure to Agent Orange 
in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1116, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim 
for service connection.  This is so because the Board is 
taking action favorable to the veteran; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993), Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992). 

Decision

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of herbicide exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).  Chloracne or other acneform 
disease consistent with chloracne, and porphyria cutanea 
tarda must become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

On VA Agent Orange examination in October 2002, the veteran 
was diagnosed with chloracne "rashes that come and go since 
discharge."  These were noted to be related to Agent Orange.

The veteran had service in Vietnam and is therefore presumed 
exposed to Agent Orange.  Although chloracne is one of the 
presumptive diseases, there is no evidence that the veteran 
had chloracne within one year of exposure.  As such, the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 do not 
apply.  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  In the absence of evidence to the contrary, 
the Board finds that the foregoing VA Agent Orange 
examination at least raises a reasonable doubt with regard to 
the cause-and-effect relationship between the veteran's 
inservice exposure to Agent Orange and his development of a 
skin disorder identified as chloracne.  38 C.F.R. § 3.102 
(2005).  Accordingly, the Board concludes that service 
connection is warranted for chloracne, secondary to Agent 
Orange exposure in service.


ORDER

Service connection for chloracne secondary to Agent Orange 
exposure in service is granted.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


